Exhibit 10.1

 

EXECUTION VERSION

 

THIS AMENDED AND RESTATED TRANSACTION AND MONITORING FEE AGREEMENT (this
“Agreement”) is dated as of November 20, 2007, and is by and between ReAble
Therapeutics, Inc. (f/k/a, Encore Medical Corporation), a Delaware corporation
which, following the consummation of the Transactions (as defined in Paragraph 3
of the Background, below), intends to change its name to “DJO Incorporated” (the
“Company”), and Blackstone Management Partners V L.L.C., a Delaware limited
liability company (“BMP”).

BACKGROUND

1.             The Company and BMP are parties to that certain Transaction and
Monitoring Fee Agreement, dated as of November 3, 2006 (the “Current Transaction
and Monitoring Fee Agreement”), pursuant to which, among other things, BMP has
provided certain financial and structural analysis, due diligence investigation,
corporate strategy, and other financial advisory services to the Company.

2.             ReAble Therapeutics Finance LLC, a Delaware limited liability
company and wholly-owned subsidiary of the Company (“Merger Parent”), and
Reaction Acquisition Merger Sub, Inc., a Delaware corporation and wholly-owned
subsidiary of Merger Parent (“Merger Sub”), and an entity currently known as DJO
Incorporated, a Delaware Corporation which, following the consummation of the
Transactions, intends to change its name to “DJO Opco Holdings, Inc.” (“DJO Opco
Holdings”), are parties to that certain Agreement and Plan of Merger, dated as
of July 15, 2007 (the “Merger Agreement”), pursuant to which at the “Effective
Time” (as defined in the Merger Agreement) Merger Sub shall be merged with and
into DJO Opco Holdings, and DJO Opco Holdings shall thereafter be a wholly-owned
subsidiary of the Company (the “Merger”).

3.             BMP has expertise in the areas of finance, strategy, investment,
acquisitions and other matters relating to the Company, DJO Opco Holdings, and
their respective businesses, and has facilitated the transactions referred to
above and certain other related transactions (collectively, the “Transactions”)
through its provision of financial and structural analysis, due diligence
investigations, negotiation assistance, corporate strategy and other financial
advisory services with all relevant parties to the Transactions, including in
connection with the financing of certain of the Transactions as contemplated by
the Merger Agreement.

4.             The Company desires to continue to avail itself, for the term of
this Agreement, of BMP’s expertise and services as aforesaid, which the Company
believes will be beneficial to it, and BMP desires to continue to make such
expertise available and provide such services to the Company on the terms, and
subject to the conditions set forth in this Agreement by amending and restating
in its entirety the Current Transaction and Monitoring Fee Agreement.

In consideration of the premises and agreements contained herein and of other
good and valuable consideration, the sufficiency of which are hereby
acknowledged, the parties agree as follows:

AGREEMENT


SECTION 1.         TRANSACTION AND M&A ADVISORY FEES.  IN CONSIDERATION OF BMP
UNDERTAKING FINANCIAL AND STRUCTURAL ANALYSIS, DUE DILIGENCE INVESTIGATIONS,
NEGOTIATION ASSISTANCE, CORPORATE STRATEGY AND OTHER FINANCIAL ADVISORY SERVICES
NECESSARY IN ORDER TO ENABLE THE TRANSACTIONS TO BE CONSUMMATED, THE COMPANY
WILL PAY BMP AT THE EFFECTIVE TIME (I) A NON-REFUNDABLE AND IRREVOCABLE
TRANSACTION FEE OF $15,000,000, AND (II) $600,000 IN REIMBURSEMENT FOR CERTAIN
OUT-OF-POCKET EXPENSES (AS DEFINED IN SECTION 5, BELOW) INCURRED BY BMP IN
CONNECTION WITH ITS DUE DILIGENCE INVESTIGATIONS IN THE TRANSACTIONS.  IN
CONSIDERATION OF THE MERGER AND ACQUISITION ADVISORY GROUP OF BLACKSTONE
ADVISORY SERVICES, L.P. (“BAS”), AN

--------------------------------------------------------------------------------



 


AFFILIATE (AS DEFINED IN SECTION 3(A), BELOW) OF BMP, RENDERING STRATEGIC AND
OTHER ADVICE AND NEGOTIATION ASSISTANCE TO THE COMPANY ON BEHALF OF BMP IN
CONNECTION WITH IDENTIFYING AND EVALUATING CERTAIN POTENTIAL TRANSACTIONS, THE
COMPANY WILL ALSO PAY TO BAS, AT THE EFFECTIVE TIME, A NON-REFUNDABLE AND
IRREVOCABLE ADVISORY FEE OF $3,000,000.


SECTION 2.         APPOINTMENT.  THE COMPANY HEREBY ENGAGES BMP TO RENDER THE
SERVICES (AS DEFINED IN SECTION 3(A), BELOW) ON THE TERMS AND SUBJECT TO THE
CONDITIONS OF THIS AGREEMENT.

SECTION 3.         Services.

(a)           BMP agrees that until the Termination Date (as defined in Section
8, below) or the earlier termination of its obligations under this Section 3(a)
pursuant to Section 4(f) hereof, it will render to the Company, by and through
itself and its Affiliates, and such of their respective, directors, officers,
employees, investment bankers, attorneys, accountants and other advisors or
representatives (such directors, officers, employees, investment bankers,
attorneys, accountants, other advisors and representatives collectively,
“Representatives”) monitoring, advisory and consulting services in relation to
the affairs of the Company and its subsidiaries, including, without limitation,
(i) advice regarding the structure, distribution and timing of private or public
debt or equity offerings and advice regarding relationships with the Company’s
and its subsidiaries’ lenders and bankers, including in relation to the
selection, retention and supervision of independent auditors, outside legal
counsel, investment bankers or other financial advisors or consultants, (ii)
advice regarding the strategy of the Company and its subsidiaries, (iii)  advice
regarding the structuring and implementation of equity participation plans,
employee benefit plans and other incentive arrangements for certain key
executives of the Company, (iv) general advice regarding dispositions and/or
acquisitions and (v) such other advice directly related or ancillary to the
above financial advisory services as may be reasonably requested by the Company
(collectively, the “Services”).  However, BMP will have no obligation to provide
any other services to the Company absent an agreement between BMP and the
Company regarding the scope of such other services and the compensation
therefor.  For the purposes of this Agreement, “Affiliate” when used with
respect to any party shall mean any Person who is an “affiliate” of that party
within the meaning of Rule 405 promulgated under the Securities Act of 1933, as
amended; provided, that the Company and its subsidiaries shall be deemed not to
be Affiliates of BMP and its Affiliates for the purposes of this Agreement. For
the purposes of this Agreement, “Person” shall mean any individual, corporation
(including not-for-profit), general or limited partnership, limited liability
company, joint venture, estate, trust, association, organization, governmental
entity or other entity of any kind or nature.

(b)           It is expressly agreed that the Services to be rendered hereunder
will not include investment banking or other financial advisory services which
may be provided by BMP or its Affiliates or their respective Representatives to
the Company or any of its Affiliates, in connection with any specific
acquisition, divestiture, disposition, merger, consolidation, restructuring,
refinancing, recapitalization, issuance of private or public debt or equity
securities (including, without limitation, an initial public offering of equity
securities), financing or similar transaction by the Company or any of its
subsidiaries.  BMP may be entitled to receive additional compensation for
providing services of the type specified in the preceding sentence by mutual
agreement of the Company or such subsidiary, on the one hand, and BMP or its
relevant Affiliates or their respective Representatives, on the other hand.  In
the absence of an express agreement regarding compensation for such services
performed by BMP or its Affiliates, or their respective Representatives in
connection with any such transaction specified in this Section 3(b), and without
regard to whether any such services were performed, BMP shall be entitled to
receive upon consummation of:

(i)            any such acquisition, divestiture, disposition, merger,
consolidation, restructuring or recapitalization, a non-refundable and
irrevocable fee equal to (x) one percent (1%)

 

2

--------------------------------------------------------------------------------


 

of the aggregate enterprise value of the acquired, divested, merged,
consolidated, restructured or recapitalized entity (calculated, on a
consolidated basis for such entity, as the sum of (1) the market value of its
common equity (or the fair market value thereof if not publicly traded), (2) the
value of its preferred stock (at liquidation value), (3) the book value of its
minority interests and (4) its aggregate long- and short-term debt, less its
cash and cash equivalents), or (y) if such transaction is structured as an asset
purchase or sale, one percent (1%) of the consideration paid for or received in
respect of the assets acquired or disposed of;

(ii)           any such refinancing, a non-refundable and irrevocable fee equal
to one percent (1%) of the aggregate value of the securities subject to such
refinancing; and

(iii)          any such issuance, a non-refundable and irrevocable fee equal to
one percent (1%) of the aggregate value of the securities subject to such
issuance.

(c)           Without affecting the rights of BMP under Section 3(b) hereof, if
the Company or any of its subsidiaries determines that it is advisable for the
Company or such subsidiary to hire a financial advisor, consultant, investment
banker or any similar advisor in connection with any acquisition, divestiture,
disposition, merger, consolidation, restructuring, refinancing,
recapitalization, issuance of private or public debt or equity securities
(including, without limitation, an initial public offering of equity
securities), financing or similar transaction, it will notify BMP of such
determination in writing.  Promptly thereafter, upon the request of BMP, the
parties will negotiate in good faith to agree upon appropriate services,
compensation and indemnification for the Company or such subsidiary to hire BMP
or its Affiliates or their respective Representatives for such services.  The
Company and its subsidiaries may not hire any Person, other than BMP or one of
its Affiliates or their respective Representatives, to perform any such services
unless all of the following conditions have been satisfied:  (i) the parties are
unable to agree upon the terms of the engagement of BMP or any such Affiliate or
Representative to render such services after thirty (30) days following receipt
by BMP of such written notice; (ii) such other Person has a reputation that is
at least equal to the reputation of BMP or any such Affiliate or Representative
in respect of such services; (iii) ten (10) business days have elapsed after the
Company or such subsidiary provides a written notice to BMP of its intention to
hire such other Person, which notice shall identify such other Person and shall
describe in reasonable detail the nature of the services to be provided, the
compensation to be paid and the indemnification to be provided; (iv) the
compensation to be paid is not more than BMP or any such Affiliate or
Representative was willing to accept in the negotiations described above; and
(v) the indemnification to be provided is not more favorable to the Company or
the applicable subsidiary than the indemnification that BMP or any such
Affiliate or Representative was willing to accept in the negotiations described
above.

SECTION 4.         Monitoring Fee.

(a)           In consideration of the Services being rendered by BMP, for the
term of this Agreement, the Company will pay, or will cause to be paid, to BMP
an annual non-refundable and irrevocable monitoring fee (the “Monitoring Fee”;
the term “Monitoring Fee” as used in this Agreement with respect to any annual
period means all amounts payable with respect to such annual period pursuant to
Sections 4(b) or (c) hereof, as applicable; provided, that, notwithstanding
anything to the contrary contained in this Agreement, the minimum annual
Monitoring Fee payable to BMP beginning on January 1, 2008 and throughout the
term of this Agreement shall be $7,000,000).

(b)           The parties acknowledge that the Monitoring Fee for the year
ending December 31, 2007 was equal to $3,000,000 and was paid to BMP on January
1, 2007.

 

3

--------------------------------------------------------------------------------


 

(c)           The annual Monitoring Fee for fiscal year 2008 and each subsequent
year shall be equal the greater of $7,000,000 and two percent (2%) of
Consolidated EBITDA (as defined in Section 4(g), below).  The Company will pay,
or cause to be paid, to BMP, (i) $7,000,000 on January 1, 2008, and thereafter
on January 1 of each subsequent year and (ii) within five (5) business days
following the preparation of the Company’s consolidated annual financial
statements for each fiscal year, an amount equal to the excess, if any, of two
percent (2%) of Consolidated EBITDA for the immediately preceding fiscal year
over $7,000,000, plus interest thereon from January 1 of the relevant year
through the date of payment of such amount at an annual rate of ten percent
(10%) computed and compounded daily.

(d)           In the event the Company or any of its subsidiaries enters into a
business combination transaction with another entity that is large enough to
constitute a “significant subsidiary” of the Company under any of the relevant
tests contained in Regulation S-X as promulgated by the Securities and Exchange
Commission, the Company and BMP will mutually agree, following good faith
negotiations, on an appropriate increase in the minimum annual Monitoring Fee as
warranted by the increase in the Company’s size.  Such increase will be based on
the percentage increase in the Company’s Consolidated EBITDA determined on a pro
forma basis giving effect to such business combination transaction.

(e)           To the extent the Company cannot pay, or cause to be paid, the
Monitoring Fee for any reason, including by reason of any prohibition on such
payment pursuant to any applicable law or the terms of any debt financing of the
Company or its subsidiaries, the payment by the Company or any of its
subsidiaries to BMP of the accrued and payable Monitoring Fee will be payable
immediately on the earlier of (i) the first date on which the payment of such
deferred Monitoring Fee is no longer prohibited under any contract applicable to
the Company and the Company or its subsidiaries, as applicable, is otherwise
able to make such payment, or cause such payment to be made, and (ii) total or
partial liquidation, dissolution or winding up of the Company.  Notwithstanding
anything to the contrary herein, under any applicable law or under any contract
applicable to the Company or its subsidiaries, any forbearance of collection of
the Monitoring Fee by BMP shall not be deemed to be a subordination of such
payments to any other Person or creditor of the Company or its subsidiaries. 
Any such forbearance shall be at BMP’s sole option and discretion and shall in
no way impair BMP’s right to collect such payments.  Any installment of the
Monitoring Fee not paid on the scheduled due date will bear interest, payable in
cash on each scheduled due date, at an annual rate of ten percent (10%),
compounded quarterly, from the date due until paid; provided, that with respect
to the payment specified in Section 4(c)(ii), such interest shall be in addition
to, and not in lieu of, the interest specified in Section 4(c)(ii).

(f)            (i) Notwithstanding anything to the contrary contained in this
Agreement, BMP may elect (in its sole discretion by the delivery of written
notice to the Company) at any time in connection with or in anticipation of a
change of control of the Company, a sale of all or substantially all of the
Company’s assets or an initial public offering of common stock of the Company or
its successor (or at any time thereafter) to receive, in consideration of the
termination of the Services and for any remaining Monitoring Fees payable by the
Company under this Agreement and in addition to any fees owing to BMP in
connection with such transaction pursuant to Section 3(b) hereof, a single lump
sum non-refundable and irrevocable cash payment (the “Lump Sum Fee”) equal to
the then present value (using a discount rate equal to the yield to maturity on
the date of such written notice of the class of outstanding U.S. government
bonds having a final maturity closest to the twelfth (12th) anniversary of such
written notice (the “Discount Rate”)) of all then current and future Monitoring
Fees payable under this Agreement, assuming the Termination Date is the twelfth
(12th) anniversary of the date of such election.  Promptly after the receipt of
such written notice, the Company shall pay the Lump Sum Fee to BMP by wire
transfer in same-day funds to the bank account designated by BMP, which

 

4

--------------------------------------------------------------------------------


 

payment shall not be refundable under any circumstances.  Following the payment
of the Lump Sum Fee, the obligation of BMP to provide the Services hereunder,
and the obligations of the Company to pay Monitoring Fees, shall be terminated,
but all other provisions of this Agreement shall continue unaffected.

(ii)           To the extent the Company does not pay, or cause to be paid, any
portion of the Lump Sum Fee by reason of any prohibition on such payment
pursuant to any applicable law, the terms of any agreement or indenture
governing indebtedness of the Company or its subsidiaries, any unpaid portion of
the Lump Sum Fee shall be paid to BMP on the first date on which the payment of
such unpaid amount is permitted under such agreement or indenture. 
Notwithstanding anything to the contrary herein, under any applicable law or
under any contract applicable to the Company or its subsidiaries, any
forbearance of collection of the Lump Sum Fee by BMP shall not be deemed to be a
subordination of such payments to any other Person or creditor of the Company or
its subsidiaries.  Any such forbearance shall be at BMP’s sole option and
discretion and shall in no way impair BMP’s right to collect such payments.  Any
portion of the Lump Sum Fee not paid on the scheduled due date shall bear
interest at an annual rate equal to the Discount Rate, compounded quarterly,
from the date due until paid.

(g)           For the purposes of this Agreement, “Consolidated EBITDA” has the
meaning specified in that certain Credit Agreement, dated as of November 20,
2007, among ReAble Therapeutics Finance LLC (which, following the consummation
of the Transactions, intends to change its name to “DJO Finance LLC”), as
“borrower”; ReAble Therapeutics Holdings LLC (which, following the consummation
of the Transactions, intends to change its name to “DJO Holdings LLC”), as
“holdings”; Credit Suisse, as “administrative agent, collateral agent, swing
line lender and l/c issuer”; the “lenders” party thereto; and the other parties
thereto.

SECTION 5.         Reimbursements.  In addition to the fees payable pursuant to
this Agreement, the Company will pay, or cause to be paid, directly, or
reimburse BMP and each of its Affiliates and their respective Representatives
for, their respective Out-of-Pocket Expenses. For the purposes of this
Agreement, the term “Out-of-Pocket Expenses” means the out-of-pocket costs and
expenses incurred by BMP and its Affiliates and their respective Representatives
in connection with the Transactions and the Services or any other services
provided by them under this Agreement or the Current Transaction and Monitoring
Fee Agreement (including prior to the Effective Time), or in order to make
Securities and Exchange Commission and other legally required filings relating
to the ownership of capital stock of the Company or DJO Opco Holdings or their
respective successors by BMP or its Affiliates (including, as applicable, the
Company), or otherwise incurred by BMP or its Affiliates or their respective
Representatives from time to time in the future in connection with the ownership
or subsequent sale or transfer by BMP or its Affiliates (including, as
applicable, the Company) of capital stock of the Company or DJO Opco Holdings or
their respective successors, including, without limitation, (a) fees and
disbursements of any independent professionals and organizations, including
independent accountants, outside legal counsel or consultants, retained by BMP
or any of its Affiliates or their respective Representatives, (b) costs of any
outside services or independent contractors such as financial printers,
couriers, business publications, on-line financial services or similar services,
retained or used by BMP or any of its Affiliates or their respective
Representatives, and (c) transportation, per diem costs, word processing
expenses or any similar expense not associated with BMP’s or its Affiliates’ or
their respective Representatives ordinary operations.  All payments or
reimbursements for Out-of-Pocket Expenses will be made by wire transfer in
same-day funds promptly upon or as soon as practicable following request for
payment or reimbursement in accordance with this Agreement, to the bank account
indicated to the Company by the relevant payee.

 

5

--------------------------------------------------------------------------------


 

SECTION 6.         Indemnification.

The Company will indemnify and hold harmless BMP and its Affiliates, and their
respective partners (both general and limited), members (both managing and
otherwise), shareholders and Representatives (each such Person being an
“Indemnified Party”) from and against any and all actions, claims, suits,
investigations, proceedings, losses, damages, costs, expenses and liabilities,
including in connection with seeking indemnification, whether joint or several,
and also including, without limitation, reasonably attorneys’ fees and expenses
and other litigation related expenses (the “Liabilities”), related to, arising
out of or in connection with the Transactions, Services or any other services or
transactions contemplated by this Agreement or the Current Transaction and
Monitoring Fee Agreement (including, in each case, prior to the Effective Time)
or the engagement of BMP pursuant to, and the performance by BMP or its
Affiliates or their respective Representatives of the Services or other services
or transactions contemplated by, this Agreement or the Current Transaction and
Monitoring Fee Agreement (including, in each case, prior to the Effective Time),
whether or not pending or threatened, whether or not an Indemnified Party is a
party, whether or not resulting in any liability and whether or not such action,
claim, suit, investigation or proceeding is initiated or brought by the
Company.  The Company will reimburse any Indemnified Party for all reasonable
costs and expenses (including reasonable attorneys’ fees and expenses and any
other litigation-related expenses) as they are incurred in connection with
investigating, preparing, pursuing, defending or assisting in the defense of any
action, claim, suit, investigation or proceeding for which the Indemnified Party
would be entitled to indemnification under the terms of the previous sentence,
or any action or proceeding arising therefrom, whether or not such Indemnified
Party is a party thereto.  The Company agrees that it will not, without the
prior written consent of the Indemnified Party, settle, compromise or consent to
the entry of any judgment in any pending or threatened action, claim, suit,
investigation or proceeding relating to the matters contemplated hereby or the
Current Transaction and Monitoring Fee Agreement (including, in each case, prior
to the Effective Time) (if any Indemnified Party is a party thereto or has been
threatened to be made a party thereto) unless such settlement, compromise or
consent includes an unconditional release of the Indemnified Party from all
liability, without future obligation or prohibition on the part of the
Indemnified Party, arising or that may arise out of such action, claim, suit,
investigation or proceeding, and does not contain an admission of guilt or
liability on the part of the Indemnified Party.  The Company will not be liable
under the foregoing indemnification provision with respect to any particular
Liability of an Indemnified Party that is determined by a court, in a final
judgment from which no further appeal may be taken, to have resulted solely from
the gross negligence or willful misconduct of such Indemnified Party.  The
attorneys’ fees and other expenses of an Indemnified Party shall be paid by the
Company as they are incurred upon receipt, in each case, of an undertaking by or
on behalf of the Indemnified Party to repay such amounts if it is finally
judicially determined that the Liabilities in question resulted solely from the
gross negligence or willful misconduct of such Indemnified Party.

The rights of an Indemnified Party to indemnification hereunder will be in
addition to any other rights and remedies any such Person may have under any
other agreement or instrument to which each Indemnified Party is or becomes a
party or is or otherwise becomes a beneficiary or under any law or regulation.

SECTION 7.         Accuracy of Information. The Company shall furnish or cause
to be furnished to BMP and its Affiliates and their respective Representatives
such information as BMP believes reasonably appropriate to rendering the
Services and other services contemplated by this Agreement and to comply with
the Securities and Exchange Commission or other legal requirements relating to
the beneficial ownership by BMP or its Affiliates (including, as applicable, the
Company) of equity securities of the Company or DJO Opco Holdings or their
respective successors (all such information so furnished, the “Information”).
The Company recognizes and confirms that BMP (i) will use and rely primarily on
the Information and on

 

6

--------------------------------------------------------------------------------


 

information available from generally recognized public sources in performing the
Services and other services contemplated by this Agreement without having
independently verified the same, (ii) does not assume responsibility for the
accuracy or completeness of the Information and such other information and (iii)
is entitled to rely upon the Information without independent verification.

SECTION 8.         Term.  This Agreement will become effective as of the
Effective Time and (except as otherwise provided herein) will continue until the
“Termination Date,” which is the earliest of (i) the twelfth (12th) anniversary
of the date hereof and (ii) such earlier date as the Company and BMP may
mutually agree upon in writing; provided, that (x) the occurrence of the
Termination Date will not affect the obligations of the Company to pay, or cause
to be paid, any amounts accrued but not yet paid as of such date, (y) Section 5
hereof will remain in effect after the Termination Date with respect to
Out-of-Pocket Expenses that were incurred prior to or within a reasonable period
of time after the Termination Date, but which have not been paid to BMP in
accordance with Section 5 hereof, and (z) the provisions of this Section 8 and
Sections 4(e), 4(f)(ii), 4(g) 6, 7, 9 and 10 hereof will survive after the
Termination Date.  The Monitoring Fee will accrue and be payable with respect to
the entire fiscal year of the Company in which the Termination Date occurs.

SECTION 9.             Disclaimer, Opportunities, Release and Limitation of
Liability.

(a)           Disclaimer; Standard of Care.  BMP makes no representations or
warranties, express or implied, in respect of the Services or any other services
to be provided by it or any transactions (including, without limitation, the
Transactions) with which it, its Affiliates or their respective Representatives
have been, may be or become involved hereunder or under the Current Transaction
and Monitoring Fee Agreement.  In no event shall BMP or its Affiliates or their
respective Representatives be liable to the Company or any of its Affiliates for
any act, alleged act, omission or alleged omission that does not constitute
gross negligence or willful misconduct of, as applicable BMP, or any such
Affiliates or Representatives as determined by a final, non-appealable
determination of a court of competent jurisdiction.

(b)           Freedom to Pursue Opportunities.  In recognition that BMP and its
Affiliates and their respective Representatives currently have, and will in the
future have or will consider acquiring, investments in numerous companies with
respect to which BMP or its Affiliates or their respective Representatives may
serve as an advisor, a director or in some other capacity, in recognition that
BMP and its Affiliates and their respective Representatives have a myriad of
duties to various investors and partners, in anticipation that the Company, on
the one hand, and BMP (or one or more Affiliates, associated investment funds or
portfolio companies), on the other hand, may engage in the same or similar
activities or lines of business and have an interest in the same areas of
corporate opportunities, in recognition of the benefits to be derived by the
Company hereunder, and in recognition of the difficulties which may confront any
advisor who desires and endeavors fully to satisfy such advisor’s duties in
determining the full scope of such duties in any particular situation, the
provisions of this Section 9(b) are set forth to regulate, define and guide the
conduct of certain affairs of the Company as they may involve BMP and its
Affiliates and their respective Representatives.  Except as BMP may otherwise
agree in writing after the date hereof:

                (i)            BMP and its Affiliates and their respective
Representatives shall have the right:  (A) to directly or indirectly engage in
any business (including, without limitation, any business activities or lines of
business that are the same as or similar to those pursued by, or competitive
with, the Company and its subsidiaries); (B) to directly or indirectly do
business with any client or customer of the Company and its subsidiaries; (C) to
take any other action that BMP or its Affiliates or their respective
Representatives, as applicable, believes in good faith is necessary to or
appropriate to fulfill its obligations as described

 

7

--------------------------------------------------------------------------------


 

in the first sentence of this Section 9(b); and (D) not to present potential
transactions, matters or business opportunities to the Company or any of its
subsidiaries, and to pursue, directly or indirectly, any such opportunity for
themselves, and to direct any such opportunity to another Person.

                (ii)           BMP and its Affiliates and their respective
Representatives shall have no duty (contractual or otherwise) to communicate or
present any corporate opportunities to the Company or any of its subsidiaries or
to refrain from any actions specified in Section 9(b)(i) hereof, and the
Company, on its own behalf and on behalf of its subsidiaries, hereby irrevocably
waives any right to require BMP or any of its Affiliates or their respective
Representatives to act in a manner inconsistent with the provisions of this
Section 9(b).

                (iii)          Neither BMP nor any of its Affiliates or their
respective Representatives shall be liable to the Company or any of its
subsidiaries for breach of any duty (contractual or otherwise) by reason of any
activities or omissions of the types referred to in this Section 9(b) or of any
such Person’s participation therein.

(c)           Release.  The Company, on behalf of it and its subsidiaries,
hereby irrevocably and unconditionally releases and forever discharges BMP and
its Affiliates and their respective partners (both general and limited), members
(both managing and otherwise), and Representatives from any and all Liabilities
in connection with the Services or any other services or transactions
contemplated by this Agreement or the Current Transaction and Monitoring Fee
Agreement (including, in each case, prior to the Effective Time) or the
engagement of BMP pursuant to, and the performance by BMP and its Affiliates and
their respective Representatives of the Services or any other services or their
respective involvement with any transaction (including, without limitation, the
Transactions) contemplated by, this Agreement or the Current Transaction and
Monitoring Fee Agreement (including, in each case, prior to the Effective Time)
that the Company or any of its subsidiaries may have, or may claim to have, on
or after the date hereof, except with respect to any act or omission that
constitutes gross negligence or willful misconduct as determined by a final,
non-appealable determination of a court of competent jurisdiction.

(d)           Limitation of Liability.  In no event will BMP or any of its
Affiliates or any of their respective Representatives be liable to the Company
or any of its subsidiaries for any indirect, special, incidental or
consequential damages, including, without limitation, lost profits or savings,
whether or not such damages are foreseeable, or for any third-party claims
(whether based in contract, tort or otherwise), relating to, in connection with
or arising out of this Agreement or the Current Transaction and Monitoring Fee
Agreement (including, in each case, prior to the Effective Time), including,
without limitation, the services to be provided by BMP or any of its Affiliates
or any of their respective Representatives hereunder or which have been provided
by such Persons under the Current Transaction and Monitoring Fee Agreement, or
for any act or omission that does not constitute gross negligence or willful
misconduct as determined by a final, non-appealable determination of a court of
competent jurisdiction or in excess of the fees actually received by BMP
hereunder.

SECTION 10.           Miscellaneous.

(a)           No amendment or waiver of any provision of this Agreement, or
consent to any departure by any party hereto from any such provision, will be
effective unless it is in writing and signed by each of the parties hereto. Any
amendment, waiver or consent will be effective only in the specific instance and
for the specific purpose for which given. The waiver by any party of any breach
of this Agreement will not operate as or be construed to be a waiver by such
party of any subsequent breach.

 

8

--------------------------------------------------------------------------------


 

(b)           Any notices or other communications required or permitted
hereunder shall be made in writing and will be sufficiently given if delivered
personally, sent by facsimile or electronic mail with confirmed receipt of
successful transmittal, or sent by overnight courier, addressed as follows or to
such other address of which the parties may have given written notice:

if to BMP:

 

c/o The Blackstone Group L.P.

345 Park Avenue

31st Floor

New York, New York 10154

Attention: Chinh E. Chu

Facsimile: (212) 583-5573

E-mail: chu@blackstone.com

 

With a copy, which shall not constitute notice to BMP, to:

 

Reed Smith LLP
599 Lexington Ave., 29th Floor

New York, New York 10022

Attention: Mark G. Pedretti, Esq.

Facsimile: (212) 521-5450

E-mail: mpedretti@reedsmith.com

 

if to the Company:

 

ReAble Therapeutics, Inc. (and after the name change referred to above, to “DJO
Incorporated”)

1430 Decision Street

Vista, California 92081

Attention: Donald M. Roberts, Esq.

Facsimile: (760) 734-3536

E-mail: don.roberts@djortho.com

 

Unless otherwise specified herein, such notices or other communications will be
deemed received (i) on the date delivered, if delivered personally or sent by
facsimile or electronic mail upon receipt by the sender of successful
transmittal, and (ii) one business day after being sent by overnight courier.

(c)           This Agreement constitutes the entire agreement among the parties
with respect to the subject matter hereof, and supersedes all previous oral and
written (and all contemporaneous oral) negotiations, commitments, agreements and
understandings relating hereto.

(d)           This Agreement will be governed by, and construed in accordance
with, the laws of the State of New York without giving effect to any conflicts
of law principles that would require the application of the laws of a
jurisdiction other than the State of New York.

(e)           Each party to this Agreement, by its execution hereof, (i) hereby
irrevocably submits to the exclusive jurisdiction of the state and federal
courts sitting in New York County, New York for the purpose of any action,
claim, cause of action or suit (in contract, tort or otherwise), inquiry,
proceeding or investigation arising out of or based upon this Agreement or
relating to the subject matter hereof, (ii) hereby waives to the extent not
prohibited by applicable law, and agrees not to assert, and agrees not to allow
any of its subsidiaries to assert, by way of motion, as a defense or otherwise,
in any such action, any claim that it is not subject personally

 

9

--------------------------------------------------------------------------------


 

to the jurisdiction of the above-named courts, that its property is exempt or
immune from attachment or execution, that any such proceeding brought in one of
the above-named courts is improper, or that this Agreement or the subject matter
hereof or thereof may not be enforced in or by such court and (iii) hereby
agrees not to commence or maintain any action, claim, cause of action or suit
(in contract, tort or otherwise), inquiry, proceeding or investigation arising
out of or based upon this Agreement or relating to the subject matter hereof or
thereof other than before one of the above-named courts nor to make any motion
or take any other action seeking or intending to cause the transfer or removal
of any such action, claim, cause of action or suit (in contract, tort or
otherwise), inquiry, proceeding or investigation to any court other than one of
the above-named courts whether on the grounds of inconvenient forum or
otherwise.  Notwithstanding the foregoing, to the extent that any party hereto
is or becomes a party in any litigation in connection with which it may assert
indemnification rights set forth in this agreement, the court in which such
litigation is being heard shall be deemed to be included in clause (i) above. 
Notwithstanding the foregoing, any party to this Agreement may commence and
maintain an action to enforce a judgment of any of the above-named courts in any
court of competent jurisdiction.  Each party hereto hereby consents to service
of process in any such proceeding in any manner permitted by New York law, and
agrees that service of process by registered or certified mail, return receipt
requested, at its address specified pursuant to Section 10(b) hereof is
reasonably calculated to give actual notice.

(f)            Neither this Agreement nor any of the rights or obligations
hereunder may be assigned by the Company without the prior written consent of
BMP; provided, however, that BMP may, without the prior consent of the Company,
assign or transfer its duties or interests hereunder to any Affiliate at the
sole discretion of BMP. Subject to the foregoing, the provisions of this
Agreement will be binding upon and inure to the benefit of the parties hereto
and their respective successors and permitted assigns. Subject to the next
sentence, no Person or party other than the parties hereto and their respective
successors or permitted assigns is intended to be a beneficiary of this
Agreement. The parties acknowledge and agree that (i) BAS, with respect to the
second sentence of Section 1 hereof, and (ii) Indemnified Parties that are not
parties hereto, with respect to Section 6 hereof, are, in each case, intended to
be third-party beneficiaries hereunder.

(g)           This Agreement may be executed by one or more parties to this
Agreement on any number of separate counterparts (including by facsimile or
electronic mail (via .pdf counterpart)), and all of said counterparts taken
together will be deemed to constitute one and the same instrument.

(h)           Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction will, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction will not invalidate or render unenforceable such provision in any
other jurisdiction.

(i)            Each payment made by the Company pursuant to this Agreement shall
be paid by wire transfer of immediately available federal funds to such account
or accounts as specified by BMP to the Company prior to such payment.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK, SIGNATURE PAGE FOLLOWS]

 

10

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the undersigned have executed, or have caused to be
executed, this Agreement as of the date first written above.

 

 

BLACKSTONE MANAGEMENT PARTNERS V L.L.C.

 

 

 

 

 

By:

/s/ Chinh E. Chu

 

 

 

Chinh E. Chu

 

 

Authorized Person

 

 

 

REABLE THERAPEUTICS, INC.

 

 

 

 

 

By:

/s/ Harry L. Zimmerman

 

 

 

Name: Harry L. Zimmerman

 

 

Title: Executive Vice President, General Counsel,
Secretary and Assistant Treasurer

 

 

 

 

[Signature Page to Amended and Restated Transaction and Monitoring Fee
Agreement]

 

--------------------------------------------------------------------------------